Thornton, J., dissenting.
I dissent, and adhere to my opinion heretofore filed.
The following is the opinion of Mr. Justice Thornton above referred to, rendered on the 26th of April, 1888:—
Thornton, J.
Emma Cook was never divorced from Theodore T. Cook. A divorce is not granted until the final decree is entered, and in the case of Cook v. Cook there was no entry of a final decree. The order of the 23d of April, 1880, in Cook v. Cook, was a direction that a decree dissolving the bonds of matrimony be entered, but it does not appear that this order was ever complied with. The attempt of the court on the 7th of September, 1885, to impart validity to the alleged marriage of Emma Cook with William W. Richards after the 23d of April, 1880, by a nunc pro tunc decree dissolving the bonds of matrimony between Emma Cook and Theodore T. Cook, could not have any such effect. As there was no decree dissolving the bonds of matrimony between the Cooks on the 3d of May, 1880, when it is claimed a marriage was had between Emma Cook and William W. Richards, and no such decree was ever .entered during the lifetime of Emma Cook, after which a marriage was celebrated between Richards and Emma Cook, it cannot be held that there was ever a valid marriage between the parties last named.
The nunc pro tunc decree was made long after the death of Emma Cook, which took place in November, 1883. She was not divorced at the time of her death, and we cannot perceive how after that time the relation of Emma Cook to Theodore T. Cook could be changed by any decree of the court. The court below did not err in holding Theodore T. Cook the husband of Emma Cook at the time of her death, and in ruling out the judgment roll in Cook v. Cook.
This appeal is prosecuted by William E. Miller, as the assignee of William W. Richards of the share of Emma *235Cook’s estate, claimed by Richards as her husband. And as it appears that Richards was never the husband of the decedent, the appellant Miller can have no interest in any other question presented on this appeal.
Rehearing denied.